Citation Nr: 0018781	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right knee injury with chondromalacia and 
superficial scars, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
post-operative residuals of a fractured left patella, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
service-connected healed fracture of the rim of the right 
acetabulum, posterior.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claims.

In March 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  For example, at his personal 
hearing in March 2000 the veteran reported that he was 
treated for his service-connected disabilities on several 
occasions at the North Little Rock, Arkansas, VA Medical 
Center (VAMC) since his VA examination in April 1998.  He 
underwent additional X-rays and magnetic resonance imaging 
(MRI) of the knee(s).  The RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves 


obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Further, the veteran's service-connected knee disorders are 
currently evaluated under Diagnostic Code 5257, which depends 
upon the degree of recurrent subluxation or lateral 
instability.  His right hip is rated pursuant to Diagnostic 
Code 5254, for flail joint.  The veteran testified in March 
2000 that he was told by doctors that he had arthritis of the 
knees and hip.  When one injury results in more than one 
disabling condition, each of which would be rated under a 
different diagnostic code, and when none of the 
symptomatology for any one of the different disabling 
conditions overlaps or is duplicative of the symptomatology 
for another, separate ratings may be applied.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  According to a precedent 
decision of VA's General Counsel, separate ratings may be 
applied for instability of the knee under Diagnostic Code 
5257 and for limitation of motion/arthritis of the knee under 
Diagnostic Codes 5003, 5010, 5260, 5261.  VAOPGCPREC 23-97 
(July 1, 1997).  On remand, the RO should consider whether 
separate ratings are warranted.  

An additional VA examination to identify all residuals of the 
service-connected disabilities and the severity thereof would 
also be helpful, to include whether greater limitation of 
motion or additional functional loss is likely to arise on 
use or during flare-ups.  See 38 C.F.R. § 4.40 and § 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, in order to assure informed appellate review, 
the claims are remanded to the RO for the following:

1.  The RO should request that the 
veteran provide a list of all medical 
professionals who have treated him for 
his service-connected left and right 
knee and right hip disorders since 1998 
and request all records of any 


treatment reported by the veteran that 
are not already in the claims file.  

The Board is particularly interested in 
any treatment received at the North 
Little Rock, Arkansas, VAMC, including 
any recent reports of X-rays and/or MRIs 
of the knees or right hip.  With respect 
to any VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, the 
appellant and his representative should 
be informed so that they will have an 
opportunity to obtain and submit the 
records themselves, in keeping with the 
veteran's responsibility to submit 
evidence in support of his claims.  38 
C.F.R. 3.159(c) (1999).

2.  After obtaining as many of the above 
records as possible, the RO should 
afford the veteran an appropriate VA 
examination of both knees and right hip.  
The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including X-rays if 
indicated, should be conducted, and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left and right knee 
and right hip disorders.  With 
particular attention to all 


X-ray reports, the examiner is asked to 
specifically provide an opinion as to 
the following:  If the veteran has 
arthritis of either knee or the right 
hip, confirmed by x-ray, whether it is 
at least as likely as not that the 
arthritis is a residual of the service-
connected disability(ies)?

The examiner should report the range of 
motion measurements for the knees and 
right hip in degrees, and should also 
indicate what would be the normal range 
of motion for the particular joint.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left or right knee or 
right hip is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left or right knee, 
and if so, to what extent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257 
(1999).  

The examiner should further describe in 
detail the veteran's postoperative knee 
scars.  The examiner should note whether 
there is any tenderness or pain on 
objective demonstration or any 
ulceration, and whether or not the 
scar(s) is poorly nourished or 
superficial or causes any limitation of 
function of the knees.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).    

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the conditions at issue, 
such testing or examination is to be 
accomplished.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

5.  The RO should readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  In so doing, give 
consideration to whether separate 
ratings are warranted for any limitation 
of motion, in accordance with governing 
regulations, VAOPGCPREC 23-97 and 
Esteban v. Brown, 6 Vet. App. 259 
(1994).   The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claims remains 
adverse to the veteran, he and his representative, if any, 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  The purposes of this 
REMAND are to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



